Citation Nr: 0831862	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  04-13 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an increased rating for a generalized anxiety 
disorder, currently evaluated as 50 percent disabling. 



REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from September 1972 to 
February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied a disability rating in excess of 50 percent for 
the veteran's service-connected generalized anxiety disorder.  
By December 2006 decision, the Board denied a rating in 
excess of 50 percent.  Thereafter, the veteran appealed the 
Board's decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In a June 2008 Order, the Court granted a 
joint motion for remand, vacated the Board's decision, and 
remanded the case to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required.


REMAND

In the June 2008 Joint Remand, the litigative parties 
indicated that, in the December 2006 decision, the Board 
provided an inadequate statement of reasons and bases when it 
discussed the findings of the April 2003 VA examiner.  The 
parties concluded that the Board's finding to the effect 
that, although a GAF score of 50 indicated serious impairment 
in social and occupational functioning, the criteria for a 70 
percent rating were not met because the veteran had retained 
his job, was inadequate.  The parties noted that "retention 
of a job is not among the criteria for a 70% disability 
rating".  The parties also agreed that the Board failed to 
address the evidence in the file that the veteran suffers 
from occupational impairment, although retaining his job, and 
difficulty in adapting to the stresses of his job, pointing 
to statements that the veteran made to his psychiatrist 
regarding his work.  The parties indicated that the Board 
cited to 38 C.F.R. § 4.2 and 4.10, but did not explain how, 
or whether, VA complied with those regulations.  The parties 
agreed that the April 2003 VA examination did not appear to 
contain an adequate opinion on the effects of generalized 
anxiety upon the veteran's ordinary activity during the time 
period in question, as required by 38 C.F.R. § 4.10.  

Thus, based on the Joint Remand and the ensuing Court Order, 
this matter must be remanded in order for the veteran to be 
scheduled for a VA examination, consistent with the 
directions in the June 2003 remand.  

The Board notes that during the pendency of this appeal, the 
veteran's representative filed, on his behalf, another claim 
for a rating in excess of 50 percent for the service-
connected anxiety disorder.  As a result, the veteran was 
scheduled for a VA examination in May 2008 to assess the 
current severity of his service-connected anxiety disorder.  
In that examination report it was noted that the veteran was 
not employed at that time, and that he had retired in 2004 as 
superintendant of a correctional facility.  The cause of his 
retirement was listed as "medical (physical problem)".  On 
remand, the veteran should be requested to provide additional 
information regarding the circumstances of his retirement.

During the pendency of this claim and appeal, the Court 
issued a pertinent holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), which mandates certain due process 
procedures for cases involving increased ratings.  The Board 
is confident that the VARO/AMC will fully address those 
mandates on remand.  In this regard, the Board notes that, 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, supra.  See Dingess v. Nicholson, 19 Vet. App. 473, 
484 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran provide (a) 
identifying information regarding any 
treatment (VA or private) he may have 
received for his generalized anxiety 
disorder from December 2006 to the 
present, and (b) any additional 
information pertaining to his retirement 
from his work at the correctional 
facility.  If the veteran provides 
sufficient identifying information and 
such records are not in the claims file 
already, an attempt to obtain any such 
records should be made, pursuant to the 
laws and regulations pertaining to VA's 
duty to assist. 

2.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current nature and severity of his 
service-connected anxiety disorder.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should specifically note that the claims 
folder has been reviewed.  Detailed 
clinical findings should be reported in 
connection with the evaluation.

a.  The examiner should report a full 
multiaxial diagnosis, to include the 
assignment of a global assessment of 
functioning (GAF) score consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV), and an 
explanation of what the assigned GAF 
score represents.

b.  The examiner should also discuss 
the impact of the veteran's service-
connected generalized anxiety disorder 
on his ordinary activity (of daily 
life), to specifically including 
employment.  Any opinion offered should 
include a complete explanation.

3.  Readjudicate the claim.  If any 
decision remains adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

